     Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MARIA VECCHIO, individually and on
 behalf of all others similarly situated,
                                                    Civil Action No. 1:16-cv-05165-ER-KNF
                                 Plaintiff,
                                                    The Honorable Judge Edgardo Ramos
         -against-                                  Magistrate Judge Kevin Nathaniel Fox

 QUEST DIAGNOSTICS INC.,
 EXAMONE WORLD WIDE, INC., and
 EXAMONE LLC,

                                 Defendants.


                          DECLARATION OF ARTHUR J. ROONEY

Pursuant to 28. U.S.C. § 1746, I, Arthur J. Rooney, do hereby declare as follows:

       1.      I am a partner with the law firm Baker & McKenzie LLP, attorneys for Defendants

Quest Diagnostics Inc., ExamOne World Wide, Inc., and ExamOne LLC (collectively

“Defendants”) in the above-captioned case. I have personal knowledge of the statements set forth

herein, except where otherwise indicated. I make this Declaration in support of Defendants’

Motion for Decertification, which is filed contemporaneously herewith.

I.     ExamOne Policies and Prcoedures.

       2.      Attached hereto as Exhibit 1 are true and correct copies of excerpts from

ExamOne’s Standards and Protocols Manual for Examiners, which was produced by Defendants

as QUEST002578-2590 during the course of this litigation and marked as an exhibit during the

depositions of nearly all of the Opt-In Plaintiffs in this matter.

       3.      Attached hereto as Exhibit 2 are true and correct copies of excerpts from

ExamOne’s Examiner Communication For On-Call Employed Examiners, which was produced



                                                       1
     Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 2 of 21




by Defendants as QUEST000973-978 during the course of this litigation.

        4.      Attached hereto as Exhibit 3 are true and correct copies of excerpts from

ExamOne’s Employee Handbook Compensation Policies, which was produced by Plaintiff Maria

Vecchio (“Plaintiff”) as NS-Vecchio.Maria-000442-450 during the course of this litigation.

        5.      Attached hereto as Exhibit 4 is a true and correct copy of ExamOne’s Expectations

and Protocols for On-Call Examiners, which was produced by Defendants as QUEST001027-1028

during the course of this litigation.

        6.      Attached here to as Exhibit 5 is a true and correct copy of a PowerPoint

presentation describing ExamOne’s Workforce TeleTime program, which was produced by

Defendants as QUEST000001-6 during the course of this litigation, and marked as an exhibit

during the depositions of several Opt-In Plaintiffs in this matter.

        7.      Attached hereto as Exhibit 6 is a true and correct copy of Plaintiff’s independent

contractor agreement, which was produced by Defendants as QUEST000106-113 during the

course of this litigation, and marked as Exhibit 1 during Plaintiff’s deposition.

        8.      Attached hereto as Exhibit 7 is a true and correct copy of the offer letter of Maria

Vecchio, which was produced by Defendants as QUEST003151-3153 during the course of this

litigation, and marked as Exhibit 2 during Plaintiff’s deposition.

        9.      Attached hereto as Exhibit 8 is a true and correct copy of an email dated May 31,

2016 from ExamOne Branch Manager Nicole McCartney to Mobile Examiners, which was

produced by Defendants as QUEST009378 during the course of this litigation.

        10.     Attached hereto as Exhibit 9 is a true and correct copy of an email dated August

31, 2016 from ExamOne Branch Manager Barbara Wheeler to mobile examiners, which was

produced by Plaintiff as NS_Mary.Hough_0000464-465 during the course of this litigation.



                                                      2
       Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 3 of 21




II.     Depositions of ExamOne Employees.

        11.    Attached hereto as Exhibit 10 is a true and correct copy of referenced portions of

the transcript of the June 26, 2019 deposition of Renee Cessner.

        12.    Attached hereto as Exhibit 11 is a true and correct copy of referenced portions of

the transcript of the August 2, 2019 deposition of Danielle Dunbar.

        13.    Attached hereto as Exhibit 12 is a true and correct copy of referenced portions of

the transcript of the June 5, 2019 deposition of Rick Kingcade.

        14.    Attached hereto as Exhibit 13 is a true and correct copy of referenced portions of

the transcript of the August 5, 2019 deposition of Edwin Snider.

        15.    Attached hereto as Exhibit 14 is a true and correct copy of referenced portions of

the transcript of the August 5, 2019 deposition of Jane Strohm.

        16.    Attached hereto as Exhibit 15 is a true and correct copy of referenced portions of

the transcript of the June 6, 2019 deposition of Paul Walker.

III.    Depositions of Maria Vecchio and Opt-In Plaintiffs.

        17.    Attached hereto as Exhibit 16 is a true and correct copy of referenced portions of

the transcript of the February 22, 2019 deposition of Plaintiff.

        18.    Attached hereto as Exhibit 17 is a true and correct copy of referenced portions of

the transcript of the October 9, 2019 deposition of Opt-In Plaintiff Tiffany Anderson.

        19.    Attached hereto as Exhibit 18 is a true and correct copy of referenced portions of

the transcript of the September 20, 2019 deposition of Opt-In Plaintiff Cathleen Bourdoin.

        20.    Attached hereto as Exhibit 19 is a true and correct copy of referenced portions of

the transcript of the May 16, 2019 deposition of Opt-In Plaintiff Sharen Branham.

        21.    Attached hereto as Exhibit 20 is a true and correct copy of referenced portions of



                                                     3
     Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 4 of 21




the transcript of the March 28, 2019 deposition of Opt-In Plaintiff Crystal Broady.

       22.     Attached hereto as Exhibit 21 is a true and correct copy of referenced portions of

the transcript of the April 2, 2019 deposition of Opt-In Plaintiff Latrilla Cassey.

       23.     Attached hereto as Exhibit 22 is a true and correct copy of referenced portions of

the transcript of the October 9, 2019 deposition of Opt-In Plaintiff Macheall Christion-Amador.

       24.     Attached hereto as Exhibit 23 is a true and correct copy of referenced portions of

the transcript of the July 31, 2019 deposition of Opt-In Plaintiff Terry Clyde.

       25.     Attached hereto as Exhibit 24 is a true and correct copy of referenced portions of

the transcript of the May 7, 2019 deposition of Opt-In Plaintiff Rut Contreras.

       26.     Attached hereto as Exhibit 25 is a true and correct copy of referenced portions of

the transcript of the June 20, 2019 deposition of Opt-In Plaintiff Pamela Corpuz.

       27.     Attached hereto as Exhibit 26 is a true and correct copy of referenced portions of

the transcript of the June 7, 2019 deposition of Opt-In Plaintiff Donita Craig.

       28.     Attached hereto as Exhibit 27 is a true and correct copy of referenced portions of

the transcript of the May 10, 2019 deposition of Opt-In Plaintiff Sandra Davis.

       29.     Attached hereto as Exhibit 28 is a true and correct copy of referenced portions of

the transcript of the September 26, 2019 deposition of Opt-In Plaintiff Maureen Dickinson.

       30.     Attached hereto as Exhibit 29 is a true and correct copy of referenced portions of

the transcript of the July 17, 2019 deposition of Opt-In Plaintiff Lisa Dunn.

       31.     Attached hereto as Exhibit 30 is a true and correct copy of referenced portions of

the transcript of the February 23, 2019 deposition of Opt-In Plaintiff Michelle Dunn.

       32.     Attached hereto as Exhibit 31 is a true and correct copy of referenced portions of

the transcript of the April 2, 2019 deposition of Opt-In Plaintiff Eulanda Ellis.



                                                      4
     Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 5 of 21




       33.     Attached hereto as Exhibit 32 is a true and correct copy of referenced portions of

the transcript of the May 8, 2019 deposition of Opt-In Plaintiff Cynthia Estep.

       34.     Attached hereto as Exhibit 33 is a true and correct copy of referenced portions of

the transcript of the August 1, 2019 deposition of Opt-In Plaintiff Nancy Fagan.

       35.     Attached hereto as Exhibit 34 is a true and correct copy of referenced portions of

the transcript of the June 14, 2019 deposition of Opt-In Plaintiff Martha Forshey.

       36.     Attached hereto as Exhibit 35 is a true and correct copy of referenced portions of

the transcript of the May 9, 2019 deposition of Opt-In Plaintiff Christine Gee.

       37.     Attached hereto as Exhibit 36 is a true and correct copy of referenced portions of

the transcript of the October 10, 2019 deposition of Opt-In Plaintiff Edwin Gonzalez.

       38.     Attached hereto as Exhibit 37 is a true and correct copy of referenced portions of

the transcript of the June 13, 2019 deposition of Opt-In Plaintiff Carolyn Griggs.

       39.     Attached hereto as Exhibit 38 is a true and correct copy of referenced portions of

the transcript of the February 26, 2019 deposition of Opt-In Plaintiff Alexis Harris.

       40.     Attached hereto as Exhibit 39 is a true and correct copy of referenced portions of

the transcript of the June 20, 2019 deposition of Opt-In Plaintiff Leanne Hochstein.

       41.     Attached hereto as Exhibit 40 is a true and correct copy of referenced portions of

the transcript of the May 10, 2019 deposition of Opt-In Plaintiff Terra Hollins.

       42.     Attached hereto as Exhibit 41 is a true and correct copy of referenced portions of

the transcript of the March 13, 2019 deposition of Opt-In Plaintiff Mary Hough.

       43.     Attached hereto as Exhibit 42 is a true and correct copy of referenced portions of

the transcript of the March 28, 2019 deposition of Opt-In Plaintiff Lisa Hughes.

       44.     Attached hereto as Exhibit 43 is a true and correct copy of referenced portions of



                                                     5
     Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 6 of 21




the transcript of the May 7, 2019 deposition of Opt-In Plaintiff Shelley Johnson.

       45.     Attached hereto as Exhibit 44 is a true and correct copy of referenced portions of

the transcript of the July 3, 2019 deposition of Opt-In Plaintiff Kristin Johnson.

       46.     Attached hereto as Exhibit 45 is a true and correct copy of referenced portions of

the transcript of the August 1, 2019 deposition of Opt-In Plaintiff Fatmata Kanu.

       47.     Attached hereto as Exhibit 46 is a true and correct copy of referenced portions of

the transcript of the August 2, 2019 deposition of Opt-In Plaintiff Carol Kappenhagen.

       48.     Attached hereto as Exhibit 47 is a true and correct copy of referenced portions of

the transcript of the May 16, 2019 deposition of Opt-In Plaintiff Felisa Knowles.

       49.     Attached hereto as Exhibit 48 is a true and correct copy of referenced portions of

the transcript of the June 25, 2019 deposition of Opt-In Plaintiff JoAnn Kresko.

       50.     Attached hereto as Exhibit 49 is a true and correct copy of referenced portions of

the transcript of the March 12, 2019 deposition of Opt-In Plaintiff Sallie Laurel.

       51.     Attached hereto as Exhibit 50 is a true and correct copy of referenced portions of

the transcript of the July 16, 2019 deposition Opt-In Plaintiff Brenda Martin.

       52.     Attached hereto as Exhibit 51 is a true and correct copy of referenced portions of

the transcript of the June 25, 2019 deposition of Opt-In Plaintiff Veronica Morrison.

       53.     Attached hereto as Exhibit 52 is a true and correct copy of referenced portions of

the transcript of the July 11, 2019 deposition of Opt-In Plaintiff Dana M. Orange-Champion.

       54.     Attached hereto as Exhibit 53 is a true and correct copy of referenced portions of

the transcript of the February 25, 2019 deposition of Opt-In Plaintiff Reshondra Parks.

       55.     Attached hereto as Exhibit 54 is a true and correct copy of referenced portions of

the transcript of the October 10, 2019 deposition of Opt-In Plaintiff Thelma M. Pichon.



                                                     6
     Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 7 of 21




       56.     Attached hereto as Exhibit 55 s a true and correct copy of referenced portions of

the transcript of the June 28, 2019 deposition of Opt-In Plaintiff Holly Pitzer.

       57.     Attached hereto as Exhibit 56 is a true and correct copy of referenced portions of

the transcript of the March 28, 2019 deposition of Opt-In Plaintiff Kenneth Pomerantz.

       58.     Attached hereto as Exhibit 57 is a true and correct copy of referenced portions of

the transcript of the May 16, 2019 deposition of Opt-In Plaintiff Carmella Pope.

       59.     Attached hereto as Exhibit 58 is a true and correct copy of referenced portions of

the transcript of the August 22, 2019 deposition of Opt-In Plaintiff Jacqueline “Jackie” Ramirez.

       60.     Attached hereto as Exhibit 59 is a true and correct copy of referenced portions of

the transcript of the June 7, 2019 deposition of Opt-In Plaintiff Marci Raso.

       61.     Attached hereto as Exhibit 60 is a true and correct copy of referenced portions of

the transcript of the July 31, 2019 deposition of Opt-In Plaintiff Delanda Robertson.

       62.     Attached hereto as Exhibit 61 is a true and correct copy of referenced portions of

the transcript of the September 19, 2019 deposition of Opt-In Plaintiff Bernadette Rodriguez.

       63.     Attached hereto as Exhibit 62 is a true and correct copy of referenced portions of

the transcript of the September 26, 2019 deposition of Opt-In Plaintiff Ann Schaefer.

       64.     Attached hereto as Exhibit 63 is a true and correct copy of referenced portions of

the transcript of the August 1, 2019 deposition of Opt-In Plaintiff Catherine Seemer.

       65.     Attached hereto as Exhibit 64 is a true and correct copy of referenced portions of

the transcript of the June 7, 2019 deposition of Opt-In Plaintiff Ellora Jane Shelton.

       66.     Attached hereto as Exhibit 65 is a true and correct copy of referenced portions of

the transcript of the June 27, 2019 deposition of Opt-In Plaintiff Teri Skelton.

       67.     Attached hereto as Exhibit 66 is a true and correct copy of referenced portions of



                                                     7
        Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 8 of 21




the transcript of the October 10, 2019 deposition of Opt-In Plaintiff Christina Garcia Soto.

          68.    Attached hereto as Exhibit 67 is a true and correct copy of referenced portions of

the transcript of the September 26, 2019 deposition of Opt-In Plaintiff Brian Spadaro.

          69.    Attached hereto as Exhibit 68 is a true and correct copy of referenced portions of

the transcript of the March 27, 2019 deposition of Opt-In Plaintiff Savanna Thomas.

          70.    Attached hereto as Exhibit 69 is a true and correct copy of referenced portions of

the transcript of the June 11, 2019 deposition of Opt-In Plaintiff Candace Truett.

          71.    Attached hereto as Exhibit 70 is a true and correct copy of referenced portions of

the transcript of the February 21, 2019 deposition of Opt-In Plaintiff Joel Validum.1

          72.    Attached hereto as Exhibit 71 is a true and correct copy of referenced portions of

the transcript of the May 7, 2019 deposition of Opt-In Plaintiff Lisa M. Walton.

          73.    Attached hereto as Exhibit 72 is a true and correct copy of referenced portions of

the transcript of the June 14, 2019 deposition of Opt-In Plaintiff Janet Wehrli.

          74.    Attached hereto as Exhibit 73 is a true and correct copy of referenced portions of

the transcript of the April 1, 2019 deposition of Opt-In Plaintiff Kendra Whiteside-Fantroy.

          75.    Attached hereto as Exhibit 74 is a true and correct copy of referenced portions of

the transcript of the April 1, 2019 deposition of Opt-In Plaintiff Brittany Wood.

IV.       Summary Visuals of Plaintiffs’ Deposition Testimony.

          76.    The charts referenced in the following paragraphs and the Tables appended to this

Declaration catalogue certain provisions of the aforementioned Plaintiff’s and Opt-In Plaintiffs’

depositions.




1
    The deposition transcript incorrectly lists March 21, 2019 as the deposition date.

                                                       8
     Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 9 of 21




       77.     These charts created at my direction by Baker & McKenzie attorneys and paralegals

using the aforementioned deposition testimony. These charts are visual representations of the

average time estimates provided by each deposed Plaintiff for specific tasks related to their roles

as Mobile Examiners.

       78.     Where a deponent did not perform a certain exam, or was unable to provide an

estimate, no bar is included next to the deponent’s name.

       79.     Appended hereto as Table 1 is a chart showing the average time it took Plaintiffs

to travel to the first exam of the day. This chart is based solely on Plaintiffs’ testimony.

       80.     Appended hereto as Table 2 is a chart showing the average time it took Plaintiffs

to travel from one exam to the next exam. This chart is based solely on Plaintiffs’ testimony.

       81.     Appended hereto as Table 3 is a chart showing the average time it took Plaintiffs

to complete a paramedical exam. This chart is based solely on Plaintiffs’ testimony.

       82.     Appended hereto as Table 4 is a chart showing the average time it took Plaintiffs

to complete a blood draw exam. This chart is based solely on Plaintiffs’ testimony.

       83.     Appended hereto as Table 5 is a chart showing the average time it took Plaintiffs

to complete an echocardiogram (“EKG”) exam. This chart is based solely on Plaintiffs’ testimony.

       84.     Appended hereto as Table 6 is a chart showing the average time it took Plaintiffs

to complete a face-to-face long-term care exam. This chart is based solely on Plaintiffs’ testimony.

       85.     Appended hereto as Table 7 is a chart showing the average time it took Plaintiffs

to complete an older age supplement exam. This chart is based solely on Plaintiffs’ testimony.

       86.     Appended hereto as Table 8 is a chart showing the average time it took Plaintiffs

to complete physical measurements. This chart is based solely on Plaintiffs’ testimony.

       87.     Appended hereto as Table 9 is a chart showing the average time it took Plaintiffs



                                                      9
     Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 10 of 21




to complete a short form exam. This chart is based solely on Plaintiffs’ testimony.

       88.     Appended hereto as Table 10 is a chart showing the average time it took Plaintiffs

to complete a urine collection. This chart is based solely on Plaintiffs’ testimony.

V.     Additional Exhibits That Demonstrate That Decertification Is Proper.

       89.     Attached hereto as Exhibit 75 is a true and correct copy of the Declaration of

former ExamOne employee Melody Brosnan, which was previously filed in this matter on

November 20, 2017 and marked as ECF No. 554.

       90.     Attached hereto as Exhibit 76 is a true and correct copy of the original expert report

of Plaintiff’s expert, Dr. Stephanie Plancich (“Dr. Plancich”), dated September 9, 2019. A copy

of this document was produced during expert discovery by Plaintiff and marked as Exhibit 1 during

Dr. Plancich’s deposition.

       91.     Attached hereto as Exhibit 77 is a true and correct copy of the supplemental expert

report of Dr. Plancich, dated December 18, 2019. A copy of this document was produced during

expert discovery by Plaintiff and marked as Exhibit 2 during Dr. Plancich’s deposition.

       92.     Attached hereto as Exhibit 78 is a true and correct copy of referenced portions of

the transcript of the January 15, 2020 deposition of Dr. Plancich.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed this 21st day of February, 2020, in Chicago, Illinois




                                                             Arthur J. Rooney




                                                    10
      Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 11 of 21




                                                Table 1
                       Average Travel: Home to First Appointment (in Minutes)

         Anderson
         Bourdoin
         Branham
            Broady
            Cassey
Christion-Amador
             Clyde
         Contreras
            Corpuz
              Craig
             Davis
        Dickinson
              Dunn
              Dunn
               Ellis
              Estep
             Fagan
           Fantroy
           Forshey
               Gee
         Gonzalez
            Griggs
             Harris
        Hochstein
            Hollins
            Hough
           Hughes
          Johnson
          Johnson
              Kanu
    Kappenhagen
         Knowles
            Kresko
             Laurel
            Martin
         Morrison
Orange-Champion
              Parks
            Pichon
             Pitzer
        Pomerantz
              Pope
          Ramirez
              Raso
        Robertson
        Rodriguez
          Schaefer
           Seemer
           Shleton
           Skelton
               Soto
          Spadaro
           Thomas
             Truett
          Validum
          Vecchio
            Walton
            Wehrli
             Wood
                       0         20        40             60     80        100   120




                                                     11
    Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 12 of 21




                                               Table 2
                          Average Travel: Between Appointments (in Minutes)
         Anderson
         Bourdoin
         Branham
            Broady
            Cassey
Christion-Amador
             Clyde
         Contreras
            Corpuz
             Craig
             Davis
        Dickinson
             Dunn
             Dunn
              Ellis
             Estep
             Fagan
           Fantroy
           Forshey
               Gee
         Gonzalez
            Griggs
             Harris
        Hochstein
            Hollins
            Hough
           Hughes
          Johnson
          Johnson
              Kanu
    Kappenhagen
         Knowles
            Kresko
            Laurel
            Martin
         Morrison
Orange-Champion
             Parks
             Pitzer
        Pomerantz
              Pope
          Ramirez
              Raso
        Robertson
        Rodriguez
          Schaefer
           Seemer
           Shleton
           Skelton
              Soto
          Spadaro
           Thomas
             Truett
          Validum
          Vecchio
            Walton
            Wehrli
             Wood
                      0       10    20    30    40        50   60   70   80   90   100




                                                     12
    Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 13 of 21




                                           Table 3
                                    Paramed (in Minutes)
         Anderson
         Bourdoin
         Branham
            Broady
            Cassey
Christion-Amador
             Clyde
         Contreras
            Corpuz
             Craig
             Davis
        Dickinson
             Dunn
             Dunn
              Ellis
             Estep
             Fagan
           Fantroy
           Forshey
               Gee
         Gonzalez
            Griggs
             Harris
        Hochstein
            Hollins
            Hough
           Hughes
          Johnson
          Johnson
              Kanu
    Kappenhagen
         Knowles
            Kresko
            Laurel
            Martin
         Morrison
Orange-Champion
             Parks
            Pichon
             Pitzer
        Pomerantz
              Pope
          Ramirez
              Raso
        Robertson
        Rodriguez
          Schaefer
           Seemer
           Shleton
           Skelton
              Soto
          Spadaro
           Thomas
             Truett
          Validum
          Vecchio
            Walton
            Wehrli
             Wood
                      0   10   20     30    40        50   60   70   80   90   100




                                                 13
     Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 14 of 21




                                    Table 4

                               Blood Draw (in Minutes)
         Anderson
         Bourdoin
         Branham
            Broady
            Cassey
Christion-Amador
             Clyde
         Contreras
            Corpuz
             Craig
             Davis
        Dickinson
             Dunn
             Dunn
              Ellis
             Estep
             Fagan
           Fantroy
           Forshey
               Gee
         Gonzalez
            Griggs
             Harris
        Hochstein
            Hollins
            Hough
           Hughes
          Johnson
          Johnson
              Kanu
    Kappenhagen
         Knowles
            Kresko
            Laurel
            Martin
         Morrison
Orange-Champion
             Parks
            Pichon
             Pitzer
        Pomerantz
              Pope
          Ramirez
              Raso
        Robertson
        Rodriguez
          Schaefer
           Seemer
           Shleton
           Skelton
              Soto
          Spadaro
           Thomas
             Truett
          Validum
          Vecchio
            Walton
            Wehrli
             Wood
                      0   10   20       30      40       50       60        70




                                         14
 Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 15 of 21




                                     Table 5
                                EKG (in Minutes)

         Anderson
         Bourdoin
         Branham
            Broady
            Cassey
Christion-Amador
             Clyde
         Contreras
            Corpuz
              Craig
             Davis
        Dickinson
              Dunn
              Dunn
               Ellis
              Estep
             Fagan
           Fantroy
           Forshey
               Gee
         Gonzalez
            Griggs
             Harris
        Hochstein
            Hollins
            Hough
           Hughes
          Johnson
          Johnson
              Kanu
    Kappenhagen
         Knowles
            Kresko
             Laurel
            Martin
         Morrison
Orange-Champion
              Parks
            Pichon
             Pitzer
        Pomerantz
              Pope
          Ramirez
              Raso
        Robertson
        Rodriguez
          Schaefer
           Seemer
           Shleton
           Skelton
               Soto
          Spadaro
           Thomas
             Truett
          Validum
          Vecchio
            Walton
            Wehrli
             Wood
                       0   10   20       30        40   50   60     70




                                          15
      Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 16 of 21




                                          Table 6
                                Face to Face LTC (in Minutes)
         Anderson
         Bourdoin
         Branham
            Broady
            Cassey
Christion-Amador
             Clyde
         Contreras
            Corpuz
              Craig
             Davis
        Dickinson
              Dunn
              Dunn
               Ellis
              Estep
             Fagan
           Fantroy
           Forshey
               Gee
         Gonzalez
            Griggs
             Harris
        Hochstein
            Hollins
            Hough
           Hughes
          Johnson
          Johnson
              Kanu
    Kappenhagen
         Knowles
            Kresko
             Laurel
            Martin
         Morrison
Orange-Champion
              Parks
            Pichon
             Pitzer
        Pomerantz
              Pope
          Ramirez
              Raso
        Robertson
        Rodriguez
          Schaefer
           Seemer
           Shleton
           Skelton
               Soto
          Spadaro
           Thomas
             Truett
          Validum
          Vecchio
            Walton
            Wehrli
                       0   20        40       60        80      100   120    140




                                                   16
    Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 17 of 21




                                             Table 7
                               Older Age Supplement (in Minutes)
         Anderson
         Bourdoin
         Branham
           Broady
            Cassey
Christion-Amador
             Clyde
         Contreras
           Corpuz
             Craig
             Davis
        Dickinson
             Dunn
             Dunn
              Ellis
             Estep
             Fagan
           Fantroy
          Forshey
               Gee
         Gonzalez
            Griggs
             Harris
        Hochstein
           Hollins
            Hough
           Hughes
          Johnson
          Johnson
              Kanu
    Kappenhagen
          Knowles
           Kresko
            Laurel
            Martin
         Morrison
Orange-Champion
             Parks
            Pichon
             Pitzer
        Pomerantz
              Pope
          Ramirez
              Raso
        Robertson
        Rodriguez
          Schaefer
           Seemer
           Shleton
           Skelton
              Soto
          Spadaro
          Thomas
             Truett
          Validum
          Vecchio
           Walton
            Wehrli
             Wood
                      0   10      20    30     40        50   60   70   80   90   100




                                                    17
    Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 18 of 21




                                           Table 8
                              Physical Measurements (in Minutes)
         Anderson
         Bourdoin
         Branham
            Broady
            Cassey
Christion-Amador
             Clyde
         Contreras
            Corpuz
             Craig
             Davis
        Dickinson
             Dunn
             Dunn
              Ellis
             Estep
             Fagan
           Fantroy
           Forshey
               Gee
         Gonzalez
            Griggs
             Harris
        Hochstein
            Hollins
            Hough
           Hughes
          Johnson
          Johnson
              Kanu
    Kappenhagen
         Knowles
            Kresko
            Laurel
            Martin
         Morrison
Orange-Champion
             Parks
            Pichon
             Pitzer
        Pomerantz
              Pope
          Ramirez
              Raso
        Robertson
        Rodriguez
          Schaefer
           Seemer
           Shleton
           Skelton
              Soto
          Spadaro
           Thomas
             Truett
          Validum
          Vecchio
            Walton
            Wehrli
             Wood
                      0   5         10      15        20   25      30   35   40




                                                 18
    Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 19 of 21




                                             Table 9
                                   Short Form (in Minutes)
         Anderson
         Bourdoin
         Branham
            Broady
            Cassey
Christion-Amador
             Clyde
         Contreras
            Corpuz
             Craig
             Davis
        Dickinson
             Dunn
             Dunn
              Ellis
             Estep
             Fagan
           Fantroy
           Forshey
               Gee
         Gonzalez
            Griggs
             Harris
        Hochstein
            Hollins
            Hough
           Hughes
          Johnson
          Johnson
              Kanu
    Kappenhagen
         Knowles
            Kresko
            Laurel
            Martin
         Morrison
Orange-Champion
             Parks
            Pichon
             Pitzer
        Pomerantz
              Pope
          Ramirez
              Raso
        Robertson
        Rodriguez
          Schaefer
           Seemer
           Shleton
           Skelton
              Soto
          Spadaro
           Thomas
             Truett
          Validum
          Vecchio
            Walton
            Wehrli
             Wood
                      0   5   10   15   20    25   30   35   40   45   50   55   60   65




                                                   19
   Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 20 of 21




                                          Table 10
                               Urine Collection (in Minutes)
         Anderson
         Bourdoin
         Branham
            Broady
            Cassey
Christion-Amador
             Clyde
         Contreras
            Corpuz
             Craig
             Davis
        Dickinson
             Dunn
             Dunn
              Ellis
             Estep
             Fagan
           Fantroy
           Forshey
               Gee
         Gonzalez
            Griggs
             Harris
        Hochstein
            Hollins
            Hough
           Hughes
          Johnson
          Johnson
              Kanu
    Kappenhagen
          Knowles
            Kresko
            Laurel
            Martin
         Morrison
Orange-Champion
             Parks
            Pichon
             Pitzer
        Pomerantz
              Pope
          Ramirez
              Raso
        Robertson
        Rodriguez
          Schaefer
           Seemer
           Shleton
           Skelton
              Soto
          Spadaro
           Thomas
             Truett
          Validum
          Vecchio
            Walton
            Wehrli
             Wood
                      0   10         20        30      40      50   60    70




                                                20
    Case 1:16-cv-05165-ER-KNF Document 3177 Filed 02/21/20 Page 21 of 21




                               CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2020, a copy of the foregoing Declaration of

Arthur J. Rooney was filed with the Clerk of Court and served on all counsel of record via the

Court’s electronic case filing (CM/ECF) system.


                                            /s/ Arthur J. Rooney
